Citation Nr: 1016646	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of bilateral stress 
fractures of the tibia.


APPELLANT REPRESENTED BY

[redacted]

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
November 2003 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  A May 2005 rating decision initially considered and 
denied the Veteran's claim for service connection for stress 
fractures and, although appropriately notified of that 
decision, she initiated but did not perfect a timely appeal.

2.  But some of the additional evidence since received is not 
cumulative or redundant of the evidence considered in that 
prior decision.

3.  Post-service physical examinations, X-rays, and MRIs have 
discovered no abnormalities of the Veteran's knees, calves or 
feet to substantiate her subjective complaints of pain, and 
the sole medical opinion of record disputes the notion that 
she has chronic residuals of stress fractures of her tibia 
while in service.




CONCLUSIONS OF LAW

1.  The May 2005 rating decision that initially considered 
and denied service connection for stress fractures is final 
and binding on the Veteran based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  However, new and material evidence since has been 
submitted to reopen this claim.  38 U.S.C.A. § 5108 ( West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran does not have chronic residual disability 
from her in-service bilateral stress fractures of the tibia.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish entitlement to service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2007, prior to initially adjudicating the petition to reopen 
her claim in June 2007, the preferred sequence.  That letter 
informed her of the evidence required to reopen her 
previously denied claim for service connection, of the 
evidence required to establish her underlying entitlement to 
service connection, and of her and VA's respective 
responsibilities in obtaining supporting evidence.  That 
letter also complied with Dingess, as it apprised her of the 
downstream disability rating and effective date elements of 
her claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained her service 
treatment records (STRs) and VA treatment records.  
There is no indication of any outstanding records pertaining 
to her claim, including any private treatment records.  

If, as here, the claim at issue has been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, she is required to present new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  This 
notwithstanding, VA also afforded her a medical examination 
in July 2009 to determine whether she has any chronic 
residual disability from her bilateral stress fractures of 
the tibia while in service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Hence, no further notice or assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  New and Material Evidence to Reopen the Claim

The Veteran originally filed a claim for service connection 
for stress fractures in January 2005, which the RO denied in 
a May 2005 decision because there was no evidence on medical 
examination of any chronic residual disability from the 
stress fractures she had sustained while in the military.

Although, in response to that May 2005 rating decision, the 
Veteran filed a timely Notice of Disagreement (NOD) in June 
2005 to initiate an appeal, and resultantly received a SOC in 
February 2006, she did not then also file a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect an appeal to the Board.  Consequently, 
that decision became final and binding on her based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306, 20.1103.

The Veteran's current appeal concerns her more recent 
petition to reopen this previously denied and unappealed 
claim.

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).



According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection is the evidence that has been added to 
the record since the final and binding May 2005 rating 
decision.  

As already alluded to, the stated basis of that initial 
denial of service connection was that there was no then 
currently diagnosed residual disability from the 
in-service injury.  Therefore, new and material evidence must 
suggest the Veteran has residual disability from that trauma 
- namely, as a result of the bilateral stress fractures of 
her tibia.  

The Veteran may be awarded service connection by showing that 
she currently has disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection generally requires:  (1) medical evidence 
of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Since that initial May 2005 rating decision in question, the 
Veteran has submitted VA treatment records showing she 
complained of pain in her lower legs extending into her 
ankles.  The examiner recorded a history of stress fractures 
in service and noted pain along the anterior tibia.  This 
additional evidence is both new and material to the claim 
because it relates to an unestablished fact necessary to 
substantiate her claim for service connection for residuals 
of bilateral stress fractures of the tibia and raises a 
reasonable possibility of substantiating this claim.  In 
effect, this additional evidence indicates she may have 
residual pain associated with her prior injury in service. 
See Justus v. Principi, 3 Vet. App. 510 (1992) (indicating 
the additional evidence in question is presumed credible for 
the limited purpose of determining whether it is new and 
material).  So her claim for service connection is reopened, 
and the Board will proceed to adjudicate this claim on its 
underlying merits.

III.  Service Connection for Residuals of Bilateral Stress 
Fractures

The Veteran's service treatment records (STRs) show she 
received diagnoses of left ankle strain, left knee strain, 
and bilateral shin splints during her basic training in 
December 2003.  The following month bilateral tibial stress 
fractures were diagnosed based on the results of X-rays.  She 
was placed on medical hold and eventually recommended for 
entry-level discharge, which occurred in May 2004.

During her initial VA compensation examination after service 
in April 2005, the Veteran reported experiencing pain in her 
feet whenever she wore high heel shoes.  She also reported 
wearing orthotics in her tennis shoes with some relief of her 
symptoms.  The examiner found no redness or deformity of the 
calves.  The examiner also found no point tenderness in 
either tibia or fibula.  As well, physical examination of the 
feet and ankles revealed no abnormalities, and X-rays of the 
feet, fibula, and tibia were negative too.  The examiner 
noted the stress fractures in service had resolved.



A November 2006 VA treatment record shows the Veteran 
continued to complain of pain in her lower legs extending 
into her ankles.  She also again reported experiencing 
increased pain with wearing high heeled shoes and prolonged 
standing.  She added that she had lost her job as a hostess 
in a restaurant because she could not wear high heeled shoes.  
The examiner noted the Veteran's history of stress fractures 
in service and her reports of pain symptoms similar to her 
earlier stress fractures.  The examiner found some effusion 
in the knees, bilaterally, and pain to palpation of the 
medial joint lines of the knees and from the tibial plateaus 
anteriorly to the ankle mortises.  He did not request X-rays 
and there is no indication of any further evaluation and/or 
treatment, including for follow up.

The Veteran had another VA compensation examination in 
January 2009, and she again reported experiencing pain in her 
knees when wearing high heeled shoes, and when climbing 
stairs, and a burning sensation in the soles of her feet with 
extended periods of walking in high heeled shoes.  She 
indicated that she can stand for extended periods of time, 
unless she is wearing high heeled shoes, and that she can 
walk up to one mile without pain in her lower legs and knees.  
The examiner found tenderness to both knee joints, anterior 
aspect of both lower legs, medial aspect of both ankles, and 
both heels.  X-rays of the ankles, knees, feet, tibia, and 
fibula all showed no evidence of fracture, dislocation or 
joint effusion, and that the soft tissues were normal.  MRIs 
of the lower legs were negative, showing no evidence of 
stress reaction or fracture and normal signal from 
musculature.  The examiner diagnosed bilateral leg pain with 
normal examination, normal X-rays, normal MRI and 
insufficient evidence to warrant diagnosis.  In further 
explanation, this examiner indicated there were no diagnosed 
residuals of stress fractures treated on duty.  He also noted 
the rationale for this opinion is the MRIs and X-rays were 
normal, and that, although the Veteran complained of pain, 
her reports of pain, alone, are insufficient to warrant a 
diagnosis.



Just as this VA compensation examiner indicated, while there 
is no disputing the Veteran has rather continually complained 
of pain, her mere complaints of pain, alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Hence, since this 
examiner based the opinion on a thorough review of the 
record, in addition to a comprehensive objective clinical 
evaluation of the Veteran, this opinion constitutes 
compelling evidence against the claim, especially since the 
majority of the January 2009 VA examiner's findings 
are consistent with the results of the Veteran's earlier 
April 2005 VA examination.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).  The intervening November 2006 
VA outpatient treatment record also merely documents the 
Veteran's pain, without any underlying diagnosis to account 
for it.

So although the record clearly demonstrates the Veteran had a 
relevant injury in service - namely, tibial stress 
fractures, all of the medical evidence during the several 
years since indicates she does not have resulting chronic 
disability in the way of a diagnosis to account for her 
complaints of pain.  Simply having an injury in service 
without any continuing disability is insufficient to warrant 
granting service connection.  Based on the available 
evidence, she has not met the first criteria of Hickson, 
which is proof of a currently diagnosed disability.  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(collectively indicating that in the absence of proof of the 
presently claimed disability, such as in the way of a 
relevant diagnosis, there can be no valid claim).



The Veteran is competent, even as a lay person, to proclaim 
having experienced pain in her legs, ankles and feet since 
the stress fractures of her tibia in service.  Indeed, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (e.g., a broken leg, 
separated shoulder, varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, though, none of the doctors or other medical health 
care professionals that have had occasion to examine or 
evaluate the Veteran during the several years since her 
stress fracture injury in service have determined a diagnosis 
was warranted to account for her subjective complaints of 
pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service 
since, even where not corroborated by contemporaneous medical 
evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  The 
Federal Circuit Court has also in other cases recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veterans Court has 
recognized this distinction, too.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  



The fact that the medical examiners did not believe a 
diagnosis was warranted is more probative than the Veteran's 
unsubstantiated lay allegations to the contrary.  Thus, in 
absence of competent medical evidence showing a diagnosis 
involving her legs, ankles or feet as a residual of her 
stress fractures in service, her claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for residuals of 
bilateral stress fractures of the tibia.  And as the 
preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for residuals of bilateral 
stress fractures of the tibia is reopened, but denied on its 
underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


